Exhibit 10.13
DEED OF INDEMNITY
     This Deed of Indemnity (this “Deed”) is made as of December 22, 2009 by and
between Ensco International plc, a public limited company incorporated in
England (the “Company”), and ______________ (“Indemnitee”).
PRELIMINARY STATEMENTS
     A. ENSCO International Incorporated, a Delaware corporation (“Ensco
Delaware”) and ENSCO Newcastle LLC, a Delaware limited liability company (“Ensco
Mergeco”), have entered into and adopted an agreement and plan of merger and
reorganization (the “Merger Agreement”) whereby Ensco Mergeco will merge with
and into Ensco Delaware (the “Merger”).
     B. Upon completion of the transactions contemplated by the Merger Agreement
(the “Effective Time”), Ensco Delaware will become the wholly-owned subsidiary
of the Company, and as a result, each issued and outstanding share of the common
stock of Ensco Delaware will be converted into the right to receive one American
depositary share representing one Class A Ordinary Share of the Company.
     C. The Company and Ensco Delaware desire to attract and retain the services
of highly qualified individuals, such as Indemnitee, to serve the Ensco group of
companies and provide for the indemnification of, and advancement of expenses
to, such persons to the maximum extent permitted by law.
     D. The articles of association of the Company (the “Articles”) provide for
the provision to its directors and officers and certain other persons of the
benefit of an indemnity in respect of certain matters and in addition to any
rights granted to Indemnitee under any agreement entered into between Indemnitee
and the Company, the parties desire to enter into this Deed to provide for the
indemnification of, and advancement of expenses to, Indemnitee to the maximum
extent permitted by law.
     E. Indemnitee has been asked to serve as a director, secretary, officer or
executive of the Company and, as partial consideration for agreeing to do so,
the Company has agreed to enter into this Deed with Indemnitee.
AGREEMENT
     In consideration of the premises and the covenants contained herein, of
Indemnitee serving the Company or another Enterprise directly or at the request
of the Company and/or Ensco Delaware, and for other good and valuable
consideration, receipt of which is hereby acknowledged, and intending to be
legally bound hereby, the parties do hereby agree as follows:
     1. Services to the Company. Indemnitee has agreed, at the request of the
Company and/or Ensco Delaware, to serve as a director, secretary, officer or
executive of the Company. In the event that at any time and for any reason
Indemnitee resigns from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), the Company shall
have no obligation under this Deed to continue Indemnitee in such position. This
Deed is not an employment contract between the Company or Ensco Delaware (or any
of their subsidiaries or any Enterprise) and Indemnitee. The foregoing
notwithstanding, this Deed shall continue in force after Indemnitee has ceased
to serve in such capacity of the Company, subject to and in accordance with
Section 15.

 



--------------------------------------------------------------------------------



 



     2. Definitions. As used in this Deed:
          (a) “Associated Company” shall be construed in accordance with the
Companies Act 2006 (the “CA 2006”).
          (b) “Corporate Status” means in respect of a person who is or was a
director, secretary, officer, executive, trustee, partner, managing member,
employee, agent or fiduciary of the Company or of any other Enterprise which
such person is or was serving at the request of the Company and/or Ensco
Delaware, his status as such director, secretary, officer, executive, trustee,
partner, managing member, employee, agent or fiduciary.
          (c) “Enterprise” shall mean the Company and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company and/or Ensco Delaware as a director, secretary, officer, executive,
trustee, partner, managing member, employee, agent or fiduciary.
          (d) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts and other
professionals, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements, obligations or expenses of the types customarily incurred in
connection with, or as a result of, prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a deponent or
witness in, or otherwise participating in, a Proceeding. Expenses also shall
include (i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent, (ii) Expenses incurred in connection with recovery under any
directors’ and officers’ liability insurance policies maintained by the Company
or Ensco Delaware, regardless of whether the Indemnitee is ultimately determined
to be entitled to such indemnification, advancement or Expenses or insurance
recovery, as the case may be, and (iii) Expenses incurred in connection with
matters contemplated by or arising under Section 13(d). The parties agree that
for the purposes of any advancement of Expenses for which Indemnitee has made
written demand to the Company in accordance with this Deed, all Expenses
included in such demand that are certified by affidavit of Indemnitee’s counsel
as being reasonable shall be presumed conclusively to be reasonable. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments, fines, liabilities, losses or damages against Indemnitee.
          (e) “Independent Counsel” means a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of
corporation law and neither at the time of engagement is, nor in the five years
prior to such engagement has been, retained to represent: (i) the Company, Ensco
Delaware or Indemnitee in any matter material to either such party (other than
with respect to matters concerning the Indemnitee under this Deed, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Company, Ensco Delaware or Indemnitee in an action to determine Indemnitee’s
rights under this Deed.
          (f) The term “Proceeding” shall mean any proceeding including any
threatened, pending or completed action, suit, claim, counterclaim, cross claim,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative, regulatory, legislative or investigative
(formal or informal) nature, including any appeal therefrom, in which Indemnitee
was, is or will be involved as a party, potential party, non-party witness or
otherwise by reason of the fact that Indemnitee is or was a director,

2



--------------------------------------------------------------------------------



 



secretary, officer or executive of the Company, by reason of any action or
inaction taken by him or of any action or inaction on his part while acting as
director, secretary, officer or executive of the Company, or by reason of the
fact that he is or was serving as a director, secretary, officer, executive,
employee or agent of the Company or another Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Deed; provided, however, other than with respect to a
Proceeding in connection with or arising under this Deed with respect to the
matters contemplated by or arising under Section 13(d), that the term
“Proceeding” shall not include any action, suit or arbitration initiated by
Indemnitee to enforce Indemnitee’s rights under this Deed.
     3. Indemnity. The Company shall, to the extent not prohibited by law and
subject to Section 8, indemnify Indemnitee in accordance with the provisions of
this Section 3 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding, against all Expenses, demands, actions, payments,
judgments, fines, liabilities, losses, damages and amounts paid in settlement
actually and reasonably incurred by Indemnitee or on his behalf in connection
with such Proceeding or any claim, issue or matter therein, arising out of or in
connection with:
          (a) his appointment or service as a director of the Company or to any
other Corporate Status;
          (b) an act done, concurred in or omitted to be done (including any
inaction) by the Indemnitee in connection with the Indemnitee’s performance of
his functions, or service, as a director of the Company or as a holder of any
other Corporate Status; or
          (c) an investigation, examination or other Proceeding ordered or
commissioned in connection with the affairs of the Company, or of any other
Enterprise including the same reasonably incurred as a result of defending or
settling any Proceeding.
     4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Deed but subject to
Section 8, to the fullest extent permitted by applicable laws and to the extent
that Indemnitee is a party to or a participant in and is successful, on the
merits or otherwise, in any Proceeding or in defence of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with (a) each successfully resolved claim, issue or
matter and (b) any claim, issue or matter related to any such successfully
resolved claim, issue or matter to the fullest extent permitted by applicable
law. For purposes of this Section 4 and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter. This provision is in addition to, and not by way of limitation of, any
other rights of Indemnitee hereunder.
     5. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Deed but subject to Section 8, to the fullest extent permitted
by applicable law and to the extent that Indemnitee is, by reason of his
Corporate Status, a witness or otherwise asked to participate in any aspect of a
Proceeding to which Indemnitee is not a party, he shall be indemnified against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

3



--------------------------------------------------------------------------------



 



     6. Partial Indemnification. If Indemnitee is entitled under any provision
of this Deed to indemnification by the Company for some or a portion of Expenses
or other costs or expenses, including attorney’s fees and disbursements, but
not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
     7. Additional Indemnification.
          (a) Notwithstanding any limitation in Sections 3 but subject to
Section 8, the Company shall indemnify Indemnitee to the fullest extent
permitted by applicable law if Indemnitee is a party to or participant in or is
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Company or Ensco Delaware to procure a judgment in its favor)
against all Expenses, demands, actions, payments, judgments, fines, liabilities,
losses, damages and amounts paid in settlement actually and reasonably incurred
by or on behalf of Indemnitee in connection with the Proceeding.
          (b) For purposes of Section 7(a), the meaning of the phrase “to the
fullest extent permitted by applicable law” shall include, but not be limited
to:
               (i) to the fullest extent permitted by the provisions of the
Articles that authorize, permit or contemplate additional indemnification by
agreement, court action or the corresponding provision of any amendment to or
replacement of the Articles or such provisions thereof;
               (ii) to the fullest extent permitted by the provisions of English
law that authorize, permit or contemplate additional indemnification by
agreement, court action or the corresponding provision of any amendment to or
replacement of English law or such provisions thereof; and
               (iii) to the fullest extent authorized or permitted by any
amendments to or replacements of English law (or such successor law), the
Articles or the agreement or court action adopted, entered into or that are
adjudicated after the date of this Deed that increase the extent to which a
company may indemnify its directors, secretaries, officers and executives.
     8. Exclusions. Notwithstanding any provision in this Deed to the contrary,
the Company does not under this Deed make any indemnity in respect of:
          (a)      
any claim brought against the Indemnitee by the Company or an Associated Company
for negligence, default, breach of duty or breach of trust;
           

  (b)   any liability of the Indemnitee to pay:

  (i)   a fine imposed in criminal proceedings; or     (ii)   a sum payable to a
regulatory authority by way of a penalty in respect of non-compliance with any
requirement of a regulatory nature (however arising);

  (c)   any liability incurred by the Indemnitee:

  (i)   in defending any criminal proceedings in which he is convicted;

4



--------------------------------------------------------------------------------



 



  (ii)   in defending any civil proceedings brought by the Company or an
Associated Company in which judgment is given against him; or     (iii)   in
connection with any application under Section 661(3) or (4) CA 2006 or
Section 1157 CA 2006 in which the court refuses to grant the Director relief;

               and references to a conviction, judgment or refusal of relief are
to the final decision in the proceedings which shall be determined in accordance
with Section 234(5) CA2006;
          (d) any claim for which payment has actually been made to or on behalf
of Indemnitee under any insurance policy or other provision, except with respect
to any excess beyond the amount paid under any insurance policy or other
indemnity provision;
          (e) (i) an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the U.S. Securities Exchange Act of 1934, as amended, or any
successor provision or similar provisions of state statutory or common law, or
(ii) any reimbursement of the Company by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement due to the material noncompliance of the Company, as a
result of the misconduct of Indemnitee, with any financial reporting requirement
under the securities laws pursuant to Section 304 of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”), or the payment to the Company of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act);
          (f) any claim for which payment is expressly prohibited by law; or
          (g) except as provided in Section 13(d) of this Deed, any Proceeding
(or any part of any Proceeding) initiated by Indemnitee, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or Ensco Delaware or its directors, officers, employees or other
indemnitees, unless (i) the board of directors of the Company authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, (ii) such
payment arises in connection with any mandatory counterclaim or cross-claim or
affirmative defense brought or raised by Indemnitee in any Proceeding (or any
part of any Proceeding), or (iii) the Company provides the indemnification, in
its sole discretion, pursuant to the powers vested in Ensco Delaware under
applicable law.
These exclusions shall not limit the right to advancement of Expenses under
Section 9 or otherwise under this Deed pending the outcome of any Proceeding
unless such advancement of Expenses is expressly prohibited by law.
Notwithstanding the foregoing, this provision shall not limit Indemnitee’s
obligation to repay Expenses as expressly contemplated elsewhere in this Deed or
as otherwise expressly required by law.
     9. Advances of Expenses. The Company shall advance, to the extent not
prohibited by law, the Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding (or any part of any Proceeding), and such
advancement shall be made within 20 days after the receipt by the Company of a
statement or statements requesting such advances (which shall include invoices
received by Indemnitee in connection with such Expenses but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by law shall not be included with the invoice) from time to
time, whether prior to or

5



--------------------------------------------------------------------------------



 



after final disposition of any Proceeding. Advances shall be unsecured and
interest free. Advances shall be made without regard to Indemnitee’s ability to
repay the expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Deed. In accordance with
Section 13(d), advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement and to enforce
Indemnitee’s rights generally under this Deed (including rights to indemnity
generally), including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed. The Indemnitee shall qualify for
advances upon the execution and delivery to the Company of this Deed which shall
constitute an undertaking providing that the Indemnitee undertakes to repay the
advance of Expenses in the circumstances and at the time set out in s205 CA 2006
and otherwise to the extent required by law if and to the extent that it is
ultimately determined by a court of competent jurisdiction in a final judgment,
not subject to appeal, or other competent authority or arbitrator, that
Indemnitee is not entitled to be indemnified by the Company. This Section 9
shall not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Section 8 following the ultimate determination by a court of
competent jurisdiction in a final judgment, not subject to appeal, or other
competent authority or arbitrator. The right to advances under this paragraph
shall in all events continue until final disposition of any Proceeding,
including any appeal therein. For the avoidance of doubt, the provisions of
Section 11 shall not apply to advancement of Expenses as contemplated by this
Section 9.
     10. Procedure for Notification and Defence of Claim.
          (a) To obtain indemnification under this Deed or advancement of
Expenses or other costs or expenses, including attorney’s fees and
disbursements, contemplated hereby, Indemnitee shall submit to the Company a
written request therefor.
          (b) The Company will be entitled to participate in the Proceeding at
its own expense.
          (c) The Company shall not settle any Proceeding (in whole or in part)
if such settlement would impose any Expenses, demands, actions, payments,
judgments, fines, liabilities, losses, damages and amounts paid in settlement on
Indemnitee for which Indemnitee is not entitled to be indemnified hereunder
without the Indemnitee’s prior written consent.
     11. Procedure Upon Application for Indemnification.
          (a) The Company shall promptly provide the indemnification rights and
undertake related obligations contemplated by this Deed. If Indemnitee submits a
request for indemnification pursuant to Section 10(a), the Company shall advise
Indemnitee in writing within 30 days from the date of such request whether it
agrees to provide indemnification or that it objects to such request for
indemnification. Within 10 days of receipt of such objection, Indemnitee may
submit a request in writing to the Company, at Indemnitee’s election, that the
board of directors of the Company or Independent Counsel shall make a
determination with respect to Indemnitee’s entitlement to indemnification. If
such determination is made by Independent Counsel, it shall be in a written
statement to the board of directors of the Company, a copy of which shall be
delivered to Indemnitee and, if it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within 10 days after
such determination. Indemnitee shall cooperate with the Independent Counsel
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such counsel upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by or on behalf of Indemnitee in so
cooperating with the Independent Counsel shall be borne by the Company

6



--------------------------------------------------------------------------------



 



(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
          (b) The Independent Counsel shall be selected by Indemnitee and
notified in writing to the Company. The Company may, within 10 days after
written notice of such selection, deliver to the Indemnitee a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 2, and the objection
shall set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected shall act as Independent
Counsel. If such written objection is so made and substantiated, the Independent
Counsel so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit. If, within 20 days after the later of submission by Indemnitee of a
written request for indemnification pursuant to Section 10(a), and the final
disposition of the Proceeding, including any appeal therein, no Independent
Counsel shall have been selected and not objected to, the Indemnitee may
petition a court of competent jurisdiction for resolution of any objection which
shall have been made by the Company to the selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel under Section 11(a). Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a), Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).
          (c) If the Company disputes a portion of the amounts for which
indemnification is requested, the undisputed portion shall be paid and only the
disputed portion withheld pending resolution of any such dispute.
          (d) The Company shall pay the reasonable fees and expenses of the
Independent Counsel referred to above and fully indemnify such counsel against
any and all Expenses, claims, liabilities and damages arising out of or relating
to this Deed or its engagement pursuant hereto.
     12. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Deed if Indemnitee has
submitted a request for indemnification in accordance with Section 10(a), and
the Company shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption. Neither the failure of the Company (or its
directors) or of Independent Counsel to have made a determination prior to the
commencement of any action pursuant to this Deed that indemnification is proper
in the circumstances because Indemnitee has met the applicable standard of
conduct, nor an actual determination by the Company (or its directors) or by
Independent Counsel that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
          (b) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Deed) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which

7



--------------------------------------------------------------------------------



 



he reasonably believed to be in or not opposed to the best interests of the
Company or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his conduct was unlawful.
          (c) For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action or inaction is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the directors or
officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or the board of directors of the Company or
counsel selected by any committee of the board of directors of the Company or on
information or records given or reports made to the Enterprise by an independent
certified public accountant or by an appraiser, investment banker or other
expert selected with reasonable care by the Company or the board of directors of
the Company or any committee of the board of directors of the Company. The
provisions of this Section 12(c) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this Deed.
          (d) The knowledge and/or actions, or failure to act, of any director,
secretary, officer, executive, trustee, partner, managing member, employee,
agent or fiduciary of the Enterprise (not being Indemnitee) shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Deed.
     13. Remedies of Indemnitee.
          (a) Subject to Section 13(e), in the event that (i) a determination is
made pursuant to Section 12 that Indemnitee is not entitled to indemnification
under this Deed, (ii) advancement of Expenses is not timely made pursuant to
Section 9, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 11(a) within 90 days after receipt by the Company
of the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 4 or 5 or the last sentence of Section 11(a) within 10 days
after receipt by the Company of a written request therefor, or (v) payment of
indemnification pursuant to Section 3 or 8 is not made within 10 days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to apply to court for an adjudication of his
entitlement to such indemnification or advancement of Expenses. Alternatively,
Indemnitee, at his option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 13(a); provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by Indemnitee to enforce his rights under
Section 4. Neither the Company nor Ensco Delaware shall oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.
          (b) In the event that a determination shall have been made pursuant to
Section 11(a) that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 13 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 13,
the Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
          (c) If a determination shall have been made pursuant to Section 11(a)
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 13, absent (i) a misstatement by Indemnitee of a material fact,
or an omission of a material fact necessary to make Indemnitee’s statement

8



--------------------------------------------------------------------------------



 



not materially misleading, in connection with the request for indemnification,
or (ii) an express prohibition of such indemnification under applicable law.
          (d) The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 13 that the procedures and presumptions of this Deed
are not valid, binding and enforceable and shall stipulate in any such court or
before any such arbitrator that the Company is bound by all the provisions of
this Deed. It is the intent of the Company that, to the fullest extent permitted
by law, the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Deed by litigation or otherwise because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Indemnitee hereunder. The Company shall, to the fullest extent permitted by
law, indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within 10 days after receipt by the Company of a written
request therefor) advance, to the extent not prohibited by law, such Expenses to
Indemnitee, which are incurred by or on behalf of Indemnitee in connection with
any action brought by Indemnitee for indemnification or advancement of Expenses
from the Company under this Deed or under any directors’ and officers’ liability
insurance policies maintained by the Company, if, in the case of
indemnification, Indemnitee is wholly successful on the underlying claims; if
Indemnitee is not wholly successful on the underlying claims, then such
indemnification shall be only to the extent Indemnitee is successful on such
underlying claims or otherwise as permitted by law, whichever is greater.
          (e) Notwithstanding anything in this Deed to the contrary, no
determination as to entitlement to indemnification under this Deed shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.
          (f) To the extent that the Company is unable to pay any amounts for
indemnification or advancement of Expenses hereunder, Indemnitee may pursue any
other company in the Ensco group to receive such indemnification or advancement
of Expenses.
     14. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
          (a) The rights of indemnification and to receive advancement of
Expenses as provided by this Deed shall not be exclusive of, a substitute for,
or to diminish or abrogate, any other rights to which Indemnitee may at any time
be entitled under applicable law, the Articles, any agreement (including any
agreement between Indemnitee and any other Enterprise), a vote of stockholders
or a resolution of directors, or otherwise, and rights of Indemnitee under this
Deed shall supplement and be in furtherance of any other such rights. More
specifically, the parties intend that Indemnitee shall be entitled to
(i) indemnification to the maximum extent permitted by, and the fullest benefits
allowable under, English law in effect at the date hereof or as the same may be
amended to the extent that such indemnification or benefits are increased
thereby, and (ii) such other benefits as are or may be otherwise available to
Indemnitee pursuant to this Deed, any other agreement or otherwise. The rights
of Indemnitee hereunder shall be a contract right and, as such, shall run to the
benefit of Indemnitee. No amendment, alteration or repeal of this Deed or of any
provision hereof shall limit or restrict any right of Indemnitee under this Deed
in respect of any action taken or omitted by such Indemnitee in his Corporate
Status prior to such amendment, alteration or repeal. To the extent that a
change in English law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently,
including without limitation under the Articles and/or this Deed, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Deed the
greater benefits so afforded by such change and this Deed shall be automatically
amended to provide the Indemnitee with such greater benefits. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or

9



--------------------------------------------------------------------------------



 



now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
          (b) To the extent that the Company or Ensco Delaware (including any
affiliates) maintains an insurance policy or policies providing liability
insurance for directors, secretaries, officers, executives, employees or agents
of the Company or of any other Enterprise, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, secretary, officer, executive,
employee or agent under such policy or policies (notwithstanding any limitations
regarding indemnification or advancement of Expenses hereunder and whether or
not the Company or Ensco Delaware would have the power to indemnify such person
against such covered liability under this Deed). If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company or Ensco
Delaware has such liability insurance in effect, the Company shall give prompt
notice of the commencement of such proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company and Ensco
Delaware shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies, including by
bringing claims against the insurers.
          (c) In the event of any payment under this Deed, the Company and Ensco
Delaware shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute at the request of the Company all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company and/or Ensco
Delaware to bring suit to enforce such rights.
          (d) The Company shall not be liable under this Deed to make any
payment of amounts otherwise indemnifiable hereunder or for which advancement of
Expenses is provided hereunder if and to the extent that Indemnitee has
otherwise actually received (by way of payment to or to the order of the
Indemnitee) such payment under any insurance policy, contract, agreement or
otherwise.
          (e) The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, secretary, officer, executive, trustee, partner, managing member,
employee, agent or fiduciary of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
Expenses from such other Enterprise.
     15. Duration of Deed. This Deed shall continue until and terminate upon the
later of (a) 10 years after the date that Indemnitee shall have ceased to serve
at the request of the Company and/or Ensco Delaware as a director, secretary,
officer or executive of the Company or other Enterprise or (b) one year after
the final termination of any Proceeding, including any appeal, then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding (including any appeal) commenced by
Indemnitee pursuant to Section 13 relating thereto.
     16. Successors and Assigns. This Deed shall be binding upon and be
enforceable by the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company or Ensco Delaware), shall continue as to an Indemnitee who has ceased to
be a director, officer, employee or agent of the Company or of any other
Enterprise, and shall inure to the benefit of Indemnitee and his or her spouse,
assigns, heirs, devisees, executors and administrators and other legal
representatives. The Company and Ensco Delaware shall require and shall cause
any successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all of the

10



--------------------------------------------------------------------------------



 



business or assets of the Company or Ensco Delaware to, by written agreement in
form and substance satisfactory to the Indemnitee, expressly to assume and agree
to perform this Deed in the same manner and to the same extent that the Company
would be required to perform if no such succession had taken place. Failure to
comply with the foregoing shall be a breach of this Deed.
     17. Severability. The parties intend that the rights granted under this
Deed and the obligations of the Company hereunder comply in all respects with
the applicable English law, including any limitations on indemnity or the
ability for Indemnitee to request be excused for negligence, default, breach of
duty or breach of trust (however such limitations or rights may exist from time
to time under English law). If any provision or provisions of this Deed shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this Deed
(including without limitation, each portion of any Section of this Deed
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Deed (including, without limitation, each portion of any
Section of this Deed containing any such provision held to be invalid, illegal
or unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
     18. Enforcement.
          (a) The Company expressly confirms and agrees that it has entered into
this Deed and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, secretary, officer or executive of the
Company, and the Company acknowledges that Indemnitee is relying upon Deed in
serving as a director, secretary, officer or executive of the Company.
          (b) This Deed is a supplement to and in furtherance of any obligations
of the Articles, applicable law, agreements or deeds with the Company or any
other Enterprise and any applicable insurance maintained for the benefit of
Indemnitee, and shall not supersede, nor diminish or abrogate any rights of
Indemnitee under, any indemnification or other agreements previously entered
into between Indemnitee and the Company and/or Ensco Delaware (or any of its
subsidiaries or any Enterprise), it being the intention of the Company and Ensco
Delaware that Indemnitee shall be entitled to the indemnification provided under
any or all agreements to the fullest extent permitted by law. In the event of a
conflict between this Deed and any agreement or deed between the Company (or any
of its subsidiaries or any Enterprise) and Indemnitee, the agreement or deed (or
provision thereof), as applicable, granting Indemnitee the greatest legally
enforceable rights shall prevail.
     19. Modification and Waiver. No supplement, modification or amendment, or
wavier of any provision, of this Deed shall be binding unless executed in
writing by the parties thereto. No waiver of any of the provisions of this Deed
shall be deemed or shall constitute a waiver of any other provisions of this
Deed nor shall any waiver constitute a continuing waiver.
     20. Notice by Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to the Indemnitee under this
Deed or otherwise.

11



--------------------------------------------------------------------------------



 



     21. Notices. All notices, requests, demands and other communications under
this Deed shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by e-mail or facsimile transmission, with receipt of
confirmation that such transmission has been received:

  (a)   if to Indemnitee, at such addresses as Indemnitee shall provide to the
Company;

or

  (b)   if to the Company, to:

Ensco International Limited
Badentoy Avenue
Badentoy Industrial Estate
Aberdeen
AB12 4YB
Scotland
or to any other addresses as may have been furnished to Indemnitee by the
Company.
     22. Contribution. To the fullest extent permissible under applicable law,
if the indemnification and/or advancement of Expenses provided for in this Deed
is unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for Expenses, judgments, fines, liabilities, losses, damages, excise
taxes and/or amounts paid or to be paid in settlement, in connection with any
claim relating to an indemnifiable event under this Deed, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect: (a) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (b) the relative fault of the Company (and its
directors, secretaries, officers, executives, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
     23. Applicable Law and Consent to Jurisdiction. This Deed and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of England, without regard to its conflict of laws
rules. Except with respect to any arbitration commenced by Indemnitee pursuant
to Section 13(a), the Company and Indemnitee hereby irrevocably and
unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Deed may only be brought in English courts or the Delaware
Court and not in any other state or federal court in the United States of
America, (b) consent to submit to the exclusive jurisdiction of English courts
or the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Deed, (c) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, The
Corporation Trust Company, Wilmington, Delaware as its agent in the State of
Delaware, or to the extent such party is not otherwise subject to service of
process in England, Baker & McKenzie LLP, London, England, for the attention of
the Head of Dispute Resolution, as its agent in England, for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
such jurisdiction, and (d) waive any objection to the laying of venue in England
or the Delaware Court and waive, and agree not to plead or make, any claim that
any such action or proceeding brought in such places has been brought in an
improper or inconvenient forum.

12



--------------------------------------------------------------------------------



 



     24. Third Party Beneficiaries. Nothing in this Deed shall be construed for
any shareholder or creditor of the Company to be a third party beneficiary or to
confer any such persons beneficiary rights or status.
     25. Counterparts. This Deed may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Deed. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Deed.
     26. Headings. The headings of the sections of this Deed are inserted for
convenience only and shall not be deemed to constitute part of this Deed or to
affect the construction thereof.
(Remainder of page intentionally left blank)

13



--------------------------------------------------------------------------------



 



The parties have caused this Deed to be signed as of the day and year first
above written.

         
EXECUTED as a deed by
Ensco International plc
 

 
Director    
 
       
 
       
 
 
 
Director/Secretary    
 
       
 
       
 
       
SIGNED as a deed
 
 
   
By                                        in
the presence of:
       
 
       
 
       
 
Name of witness:
       
Address of witness:
       

14